Title: To James Madison from James Monroe, 9 September 1800
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Sepr. 9. 1800.
I have yr. favor of the 27. (last) in wh. you inform me of yr. engagment with Mr. Macgee to overlook my business in albemarle, with wh. I am much gratified. I believe the one on the mountain will remain, but whether he does or not I shall put great confidence in Macgee, and altho’ in case he stays and in consequence Macgee’s attention be confined to the lower place, I shall if you advise raise his wages to £60. and allow him to keep a horse. I very much hope under Mr. Macgees auspices to encrease considerably the product of plantation, of wh. I am satisfied it is capable. I was surprised to hear nothing of the papers sent & letter I wrote you from Albemarle, as I am not to have recd. the letter you mention to have written me the mail before that wh. brot. this. My letter conveyd one from Mr. Mason having reference to you, of wh. we confer’d before, as also mine to Colo. Smith, both of wh. ought to be seen by yrself only. I hope you have them & will keep them till we meet. The latter subject ought to be viewed with great favor to the party interested from the footing between him & me, in addition to wh. I think he had a discretionary power over what concerned me in every emergency. There has been an alarm here of an insurrection of the blacks wh. has not entirely subsided. It seems to be evident that something of the kind was contemplated. Abt. 25. of this neighborhood are committed who are to be tried next week. It is said they intended to seize the publick arms that were at the penitentiary, burn the city &ca. The evidence of its comprizing many of the negroes of Henrico, part of Hano[ve]r & chesterfield is satisfactory; but it is at an end if it was ever contemplated. Mrs. M. is gone on a visit to my sister Buckner in Caroline, and writes me she and Eliza are well & the child much improved. By moving him abt. he will I hope get the better soon of those diseases of childhood, & recover his strength. This alarm has kept me much occupied & I write you this in haste. We have nothing new from abroad. Our comrs. and govt. keep their secrets to themselves. Of the state of the publick mind we have no positive proof, but cause to think it is changing for the better. Our best wishes to Mrs. Madison & family. Sincerely I am your friend & servt.
Jas. Monroe
